United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 4, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-41016




UNITED STATES OF AMERICA

                  Plaintiff - Appellee

v.

ALEJANDRO GARCIA-RAMIREZ

                  Defendant - Appellant

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     The Supreme Court vacated the judgment in this case and

remanded it to this Court to reconsider in light of United States

v. Booker, 543 U.S. ___, 125 S. Ct. 738 (2005).     In supplemental

briefing, Garcia-Ramirez argues that resentencing is required

under Booker because the district court sentenced him under a

mandatory sentencing scheme.     After review of Garcia-Ramirez’s

claim, we affirm the judgment of the district court.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41016
                                -2-

     Garcia-Ramirez raised this challenge to his sentence for the

first time in his petition for writ of certiorari.    Because he

has not shown extraordinary circumstances to cure his failure to

raise this issue in district court and on direct appeal, we need

not consider his claim here.   United States v. Ogle, ___ F.3d

___, No. 03-60833, 2005 WL 1503538, *1 (5th Cir. Jun 27, 2005)

(holding that an argument not raised in appellant’s original

brief is waived); United States v. Taylor, 409 F.3d 675, 676 (5th

Cir. 2005).

     Even if we assume the existence of extraordinary

circumstances, we may review Garcia-Ramirez’s claim only for

plain error. United States v. Mares, 402 F.3d 511, 520 (5th Cir.

2005).   Thus, Garcia-Ramirez must show that there is (1) error,

(2) that is plain, and (3) that affects substantial rights. Id.

In light of Booker, we agree that the use of a mandatory

sentencing scheme is clear and obvious error.    However, Garcia-

Ramirez has failed to show that the error affected his

substantial rights.   He has made no showing that there is a

reasonable probability that, but for the error, the district

court would have imposed a lesser sentence.     Id. at 522.

     Accordingly, the judgment of the district court is AFFIRMED.